Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on February 12, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance of claims 1-14: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed motor actuated circular stapling device comprising a transmission assembly including a fire gear, a clamp gear operably coupled to an anvil assembly, a sun gear and a planetary gear as claimed; and a transmission switch assembly supported by a handle housing, the switch movable between a first positioned engaged with the fire gear to prevent rotation of the fire gear and a second position engaged with the clamp gear to prevent rotation of the clamp gear for the purpose of causing selective movement of an anvil assembly relative to a staple cartridge and movement of a staple pusher in relation to the staple cartridge, thereby ejecting staples from the staple cartridge.
The most related prior art is found to disclose handle assemblies with gears that are operatively coupled to a trigger lever/switch that controls movement of an anvil relative to a cartridge, and a separate trigger lever/switch that controls movement of a staple pusher relative to the cartridge.  However, the prior art is not found to disclose a single switch coupled to a transmission gear assembly as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
The following is an examiner’s statement of reasons for allowance of claims 15 and 16: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed switch assembly comprising a finger engageable carriage with spaced racks and a worm gear assembly positioned therebetween, a support gear positioned on each end of the worm gear such that each support gear is movable supported on at least one of the racks; and a first biasing mechanism positioned on a first side of the worm gear assembly to urge the worm gear in a first direction on the carriage and a second biasing mechanism positioned on a second side of the worm gear assembly to urge the worm gear in a second direction opposite to the first direction for the purpose of controlling elements respectively coupled to the support gears.
Considering the claimed switch assembly is not limited to a circular stapler, Examiner considered switch assemblies associated with gear assemblies in various handheld tools.  While the prior art was found to disclose transmission assemblies including a worm gear configured to control actuation of handheld tools, the prior art is not found to disclose a worm gear arranged relative to spaced racks with support gears biased as claimed.  It is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:

Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

	



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



August 27, 2022